Citation Nr: 1747780	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied entitlement to service connection for bilateral hearing loss.  

A subsequent April 2016 rating decision granted service connection for right ear hearing loss, rated as noncompensable from June 8, 2011.  As this claim has been fully granted, it is no longer before the Board, and the Board has stated the issue on appeal accordingly.  


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal for left ear hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for left ear hearing loss is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


